ne Ss 2

[ee nee

iil

DUCTION SHARING AGREEMENT

PRO
ROR © be :
PETROLEUM EXPLORATION, DEVELOPMENT
AND
PRODUCTION

PO, wv

Se ; AND BETWEEN

THE GOV

ERNMENT OF THE REPUBLIC OF
UGANDA

AND

_on. an ant ANN GAS LIMITED
“ONTENTS
*reamble

Article

AGREEMENT

RESPONSIBILITIES AND GRANT OF RIGHTS ——_______ 10
EXPLORATION WORK PROGRAMME 14
ADVISORY COMMITTEE RUSSO tee ee 8
WORK PROGRAMMES AND BUDGETS ———__________ 23
DISCOVERY, DEVELOPMENT AND PRODUCTION ——_______._ 94

RECORDS, REPORTS, DATA AND INSPECTION 9
SIGNATURE BONUS ——

——_—_—_—_—_______ »
ROYALTY ee a seein mot Wty 33
nie in, | a ec an PP
eR EPO VER Wee ee eee ere 36
PRODUCTIONSHARINGZ——
TAXATION

a

=== 39
VALUATION AND MEASUREMENT OF PETROLEUM

PIPELINE TRANSPORTATION +

MARKETING AND LIFTING

DOMESTIC REQUIREMENTS

THIS AGREEMEN’
by and between the
of Energy and Min
referred to as ™

T is made and entered into this
Government of the Republic of

WHEREAS, Petroleum in or under any land or water in Uganda is the propert
Republic of Uganda;

ie area deserij
in accordance with Se

Now, THEREFORE, the parties hereto a

gree as follows:

STATE PARTICIPATION

Government or its Nominee shall enter into @ Joint Venture Agreement with Heritage
thereby allowing for State Participation for not more than 45%. Heritage shall carry
Government or its Nominee until the production of first of and the camied costs shall be
recovered along with other costs under the “Cost Recovery” here below stated.

COST RECOVERY

All exploration, development, production and operating expenditures incurred by Heritage
shall be recovered from 60% of gross oil production and 70% of gross gas production after
deduction of royalty. This shall include carried costs of Government or its Nominee.

PRODUCTION SHARING

After deduction of Royalty and the Cost Recovery oil for the company's investment, the
remaining oil will be shared between Government and the Company as shown below:

Production BOPD Government Licensee
‘ Production Share Production S)

(i) Where production does not exceed
5,000 46% 54%

(ii) Where production is higher ‘
» than 5000 but does not
exceed 10,000 48.5% 51.5%

(iii) | Where production
is higher than
10,000 but does
not exceed 20,000 53.5% 46.5%

(iv) Where production

is higher than

20,000 but does not '

exceed 30,000 58.5% 41.5%

(v) Where production
is higher than © :
30,000 but does not %
exceed 40,000 i 63.5% 36.5% i:

(vi) Where production is :
__ higher thah 40,000 68.5% 31.5% ie

x

3.2

aan

ARTICLE 3

Responsibilities and Grant of Rights

Contemporaneously hefewith, Licensee is granted, under and in accordance with
the Act, an Exploration Licence in respect of the Contract Area in the form set
forth in Annex "B-1". The said Exploration Licence shall have a term ‘not
exceeding two (2) years ("First Exploration Period"), counted from the Effective
Date. Not less than ninety (90) days prior to the expiration of the First
Exploration Period, Licensee may apply to the Government for renewal of the
Exploration Licence covering the Contract Area. Such renewal shall be granted to
Licensee subject to Licensee having (i) fulfilled its obligations under the Act and
this Agreement, including its relinquishment obligations under paragraph 3.5,
during the First Exploration Period, and (ii) submitted with such application an
undertaking to comply with the minimum work and expenditure obligations for

the Second Exploration Period specified in Article 4. A maximum successive ,

renewals of said Exploration Licence not exceeding two (2) years each ("Second
Exploration Period" and "Third Exploration Period") shall, subject to the
requirements of the Act, be granted to Licensee upon application by Licensee to
the Government in the prescribed manner,

Notwithstanding the provisions of the preceding paragraph and without prejudice
to the provisions of paragraph 3.4.2, in the event that on the ninetieth day before
the date on which an Exploration Licence is due to expire, Licensee is in the
process of completing seismic or drilling operations under this Agreement, or the
processing or interpretation of data resulting therefrom, and provided that said
operations are being conducted diligently and starting in good time and in
accordance with Good Oilfield Practices, Licensee may apply for the renewal of
any Exploration Licence pursuant to paragraph 3.1 before but in no case later than
fifteen (15) days prior to the date of expiry of the then current period of validity of
said Licence. 3

Licensee shall, subject to the Act and Regulations and the terms and conditions
herein set forth, have the exclusive right to conduct Petroleum Operations within
the Contract Area for the term of the Exploration Licence and any Production
Licence granted to it in accordance with all applicable legislation and provisions
of this Agreement.

at RE EE aN SED ST a a ee el ed el ee

.
3.5

3.4

3.4.2

IF UGANDA
Licensee, on 2

ving to the Gov
Writing (the "s

ernment not
Tender notice

less than ninety (90) days nd
"), may;
3.41

Surrend r its
whole «
under A
been fui

|
Tights and be Kelieved of its obligations in respect

the Contract Area if its minimum work and financial objj
ticle 4 hereof in resp

ect Of the relevant Exploration Peri
led in accordance with Section $1 of the Act;

in resp: al thereof, ¢f
Surrender its ri ¢ of the Contract Area
relieved of ji work and financial obligati
Tespect «the then current i
days fo}! wing the date on

a) t

b) tt drilling, testing or Plugging of any Exploration Well act
being €xecuted at the end of the Preceding Exploration Peri
Which €vent(s) the Surrender Notice shal] be reduced to thirty
doys; and

3.4.3 -at any tir

3.5.1

> after the &rant of the
and be re! icved of its obligations j,

T its ri
In respect of any block or blocks form
Part of th Contract Area Provided, howeve;
Of its righ,
obligatio,

to in Artic)
ives the ; urrender Notice.

If Licensee applies for a renewal of
the end of the First Exploratio
Provisions of Sectioy

see shall in accorda)
ct relinquish the number
instituting in total area not more tha

in thirty Percent (30%) of
Contract Area; unless:

the Exploratio,
Nn Period, the Licen:
n 1S of the A,

n Licence on or bef

Original
3.5.3

(i) Licensee provides to Government a Satisfactory Work Programme
for that area for the period for which renewal is sought;

(ii) * Licensee has fulfilled all the obligations in the Preceding period.

Provided that activities in one area will not be an excuse for not fulfilling
the obligations of the Work Programme in 3.5.1 (i) hereinabove.

If Licensee applies for the second renewal of the Exploration Licence on
or before the end of the Second Exploration Period, Licensee shall
relinquish an additional number of blocks constituting in total area not
more than twenty five percent (25%) of the original Contract Area; unless
Licensee fulfills the conditions in 3.5.1 (i) (ii) above.

The Licensee shall relinquish land within the Contract Area so as to
comply to the satisfaction of the Minister with the following requirements:

a) no relinquishment of a part only of a Block shall be permitted
except in the case of such part only of a Block existing as such in
the Contract Area;

b) the area(s) to be relinquished shall consist of a number of
contiguous Blocks so arranged that so far as possible:

(i) Each Block other than the Blocks defining the
boundaries of such shall be contiguous on all sides
with other Blocks;

(ii) The shape of the relinquished area should be

approximately rectangular;

(iii) The direction of its boundaries should be*roughly
north-south and east-west; and

(ivy Its longer boundaries should not be more than three
times the length of its shorter boundaries,

3.6

a7.

3.8

3.9

al Contract Arca &
uished Pursuant gg

The Government Teserves the Tight to Srant lic
Prospect for, explore for and mine minerals Within the Contract Area, and further
Feserves to itself the right to 80 prospect, explore and mine directly, Licensee

law assist the Licensee to
obtain Tights of ingress to and egress from the Contract Area and any Petroleum
facilities used in Petroleum tions and to obtain tights of Way and rights to
Construct related Petroleum Operations facilities as may be reasonably required by
the Licensee. The Licensee shall meet al] the associated Costs and expenses.

i" ©xploration w,

"HOSE locations and dep

acquisition, Processing ang inte
Contingent Seismic data,

ells and two
t and License

(ii)

USS 6.0 Million
Drilling

4.2.3

Acquisition, Processing ang interpretatio
ta and the dril

ling of two exploration
Government and Licensee s

Wells
hall agree on,

(ii) Minimum Exploration Expenditure

US$ 1.5 Million
Drilling
4.3

further drilling Would
2 reasonably be

contained.
ficant hydrocarbon-bearing formations are encountered which require
protecting, thereby preventing such depth from being reached.

In such circumstances, the drilling of any Exploration Well may be terminated at a

er depth and such Well shall, except where the ciroumstances described in
subparagraphs (a), (b) and (c) immediately above occur befoie ‘Licensee has
attained two thirds of the target depth provided for in the drilling programme,
relating to such well, be deemed to have satisfied the minimum depth criteria
provided for hereunder. In all other citcumstances in which a Well is terminated at
a lesser depth, Licensee shall have the option to either (i) drill a substitute
Exploration Well or (ii) pay to the Government the amount by which the drilling
budget for such well on a dfy hole basis, pursuant to paragraph 4.2 exceeds actual
expenditures incurred in the drilling thereof.

For the purpose of this paragraph 4.3, the term "Basement" shall mean the
geological basement below which hydrocarbons cannot be found and
produced.

Compliance with the required minimum Exploration Expenditures in any
Exploration Period shall not relieve Licensee of its obligation to comply with the
required minimum Work Programme for such Exploration Period nor shall
compliance with the required minimum Work Programme for any Exploration
Period relieve Licensee of its obligation to comply with the required minimum
Exploration Expenditures for such Exploration Period,

The required minimum Exploration Expenditure stipulated in paragraph 4.2 for
each Exploration Period (other than the First Exploration Period), shall be
adjusted at the end of (i) the. First Exploration Period, in the case of the minimum
Exploration Expenditures for the Second Exploration Period, (ii) the Second
Exploration Period, in the case of the minimum Exploration Expenditures for the
Third Exploration Period, as follows:

r =e
A

[= minimum Exploration Expenditures for the First Exploration Period or
Second and Third, as the case may be;

16.

THE REPUBLIC OF UGANDA

I = minimurn Exploration Expenditures Stipulated in Paragraph 4.2 for the
Period jn luestion;

As BUCY adustria] Goods Wholesale Price Index” 48 first reported in
ational Financial Statistics” as Published by the International
Monet y Fund for the Calendar Month of the Effective Date; j

B= ‘US. industrial Godds Wholesale Price Index” as first reported in
“International Financial Statistics” ag Published by the Intemational
Onetary Fund of the Calendar Month jn which the Period in question

4.6 The Exploratioy, Licences issued to Licensee Pursuant to Article 3 and any ”
available reney al thereof shall be on terms and conditions relating to Minimum
Work Programmes and Exploration Expenditures which Correspond to: the

Licences issued Pursuant to Article 3 and the terms and Conditions of such
Licences and any renewal thereof shall be drawn accordingly,

FI
2
Ei
é
£
an
g
&
gz
S
ia
6
5
a
FA
a
e
”
S
2
s
c—]
s
g
=
FE
=

(b) If, upon the expiration of the Exploration Licences, or Upon the date of
termination Of this Agreement, OF upon surrender of the entire Contract
Area by Licensee Pursuant to Paragraph 3.4, whichever first occurs,
Licensee hag not expended for Exploration Operations sums (including any

total minimum Exploration Expenditures (as adjusted Pursuant to
tiations with Heritage Oil and Gas Limite:
Exploration Area 3A (EA3A) have been c
allached map. The main elements of the
\) are as follows: - :

WORK PROGRAMME

Heritage is being granted an explore
basinanc (5 aa Pe

Exploration duration is six years, sub-d

¢ First Exploration Period
¢ Second Exploration Perioc
¢ Third Exploration Period

During the First Exploration Period, Hei
data over an area of 150sqkm at a mi
also drill two (2) firm wells at a cost of L

During the Second Exploration Period,
less than US$ 6 million, whose location
The company will also have a conting:
less than US$6.00 million and seismic d

i ee ee

Durina the Third Exnloratinn Pariad Un
ARTICLE 7
Discovery, Bevelopmentiand Production

1 * Where, pursuant to Section 17 of the Act, notice- has been given to the
Government of a Discovery in-the Contract Area, Licensee’ Shall forthwith inform
the Government of the steps it proposes to take to satisfy the requirements of
Section 17(1)(a)(iii) of the Act. s

Unless, following a Discovery by Licensee in the Contract Area, Licensee gives in
respect of such Discovery a notice to the Minister for the purpose of paragraph A
of the provision to section 17 (1) (b) of the Act or unless the provisions of
paragraph B of that Proviso are otherwise applicable, Licensee shall promptly
after the technical evaluation of the test results relating to such Discovery has
been completed, prepare and submit for the consideration of the Advisory
Committee its proposals for an Appraisal Programme to meet its obligations as
Licensee under the Act. Notwithstanding the foregoing, in the event that Licensee
notifies the Government within thirty (30) days following the date on which its
technical evaluation of the test results relating to a Discovery has been submitted
to the Government, the said Discovery does not in and of itself warrant immediate
appraisal and provides reasonable justification therefor, an exemption from the
requirements of Section 17 (1)(b) of the Act may be granted by the’ Minister,
pursuant to paragraph B of the proviso to that Section, for so long thereafter as
Licensee is carrying out continuous Exploration Operations in the Contract Area.

As soon as the Advisory, Committee has, pursuant to paragraph 5.3.2, reviewed:
and approved an Appraisal Programme submitted by Licensee as aforesaid,
Licensee shall promptly thereafter commence implementation thereof. "

(i) If during the term of any Exploration Licence or renewals thereof granted
pursuant to this Agreement, Licensee makes 2 Discovery of Petroleum in’
the Contract Area which alone, or in conjunction with other discoveries
previously made in the Contract Area might be developed and brought into
carly production with-a view to satisfying the internal consumption
requirements of Uganda, the Government may notify Licensee accordingly
upon which the Parties shall meet to determine whether the development
of the said Discovery or Discoveries would be economically and
technically feasible.

"24

bes
THE REPUBLIC OF | GANDA

(ii) Ing

~. (are) Onomically arid teclinically feasible, the Parties shall consider
whether an early Production scheme would, inter alia, Jeopardise the
subsequent Tecovery of Petroleum from the Petroleum Reservoir(s), create
a health or Safety risk or would otherwise involve a departure from the

(iii) In the event that the Parties determine the Discovery oF Discoveries as the
case may be to be €conomically and technically feasible and agree upon

Government to take delivery of production from the said Discovery
Area(s) ex-field and all costs 4ssociated with the taking of delivery

It is understood, however, that Licensee shall not be required to Produce
Crude oil at a rate higher than the Maximum Efficient Rate in connection

(iv) Any crude oil Production delivered to the Government Pursuant to the

the Government in accordance with the terms and conditions agreed to in
7.4 (iii) above,

(v) Nothing in this Article shal] require Licensee to undertake the completion
of the field facilities required for the carly production scheme in the event
that Licensee reasonably determines that such scheme (including the terms

7.5

7.6

7

'8

and conditions for the implementation thereof) is not economically or
technically feasible. .
:
Before applying for a Production: Licence pursuant to Section 19 of the Act,
Licensee shall consult with the Advisory Committee in connection with the*
preparation of a Development Plan to be submitted by Licensee to the Minister in
accordance with Section 20 ofthe Act.

If the Parties are unable to settle amicably any dispute or difference as to whether
the Development Plan meets the Tequirements of Section 22 of the Act within
twelve (12) Calendar Months of the date of the Minister's aforesaid notification,
cither Party may refer the matter to a sole expert pursuant to Article 26.

If, as a consequence of the said award, Licensee determines that the development
project (in respect of which the Development Plan was submitted) ceases to be
commercially attractive, Licensee may so notify the Government in writing within
six (6) Calendar Months of the date of said award, whereupon the Government
shall have the right to require Licensee to relinquish its rights with respect to the
Discovery Areas which are the subject of such Development Plan and to forfeit its
rights to any subsequent production therefrom.
'

Upon submission by Licensee of a Development Plan that meets the requirements
of Section 22 of the Act together with the application for a Production Licence,
the Minister shall Promptly issue to Licensee a Production Licence in the form
attached hereto in Annex "B-II" covering the Development Area for a period not
exceeding twenty five (25) years counted from its date of issuance.

A Production Licence shall be renewable, upon application, by Licensee in the
prescribed manner, for a term equal to the period between the initial grant of such
Production Licence and the commencement of Commercial Production, but in no
event exceeding five (5) years. The Minister shall not impose conditions for the
granting or renewal of a Petroleum Production Licerice under Sections 21(a) and
27 of the Act which are inconsistent with the terms of this Agreement or the
requirements of the Act.

Licensee shall use its best efforts to produce Crude Oil from each Development
Area at the Maximum Efficient Rate. The Maximum Efficient Rate of production
for Crude Oil and the production rate for Non-associated Gas shall be estimated in
the Development Plan for each such area.

26

Wy
a —— 1. rn

7.9

———

=

i ee

7.10

i

5
[

1
1

annual Work p;

Paragraph 5.3.3 »

Not less than si
following the co;
and furnish to th,
not be unreason
Quarter, the total
Gas that License
from each Devek
Oilfield Practices.
forecast quantity.

In the event that |
Natural Gas that ;
the Licensee the r

ii

sramme and B
d Tevised, if necessary,

“ensee wishes to establish a refinery to re
© Licensee estimates can be Produced,
ht to establish such refinery.

fine the Crude Oil and
Government may grant
THE REPUBLIC OF UGANDA

ARTICLE 10

lefined as the total output of crude oi] (including liquid petroleum £48) less al]

vater and sediments Produced and all amounts of hydrocarbons te-injected into
he Petroleum Reservoir.

iross Total Daily Production (BOPD) ——————__Royalty

i) Where the Production does not

exceed 2,500 5%
ii) Where the production is

higher than 2,500 but does not

exceed 5,000 7.5%
ii) ‘Where the production is higher

than 5,000 but does not exceed

7,500 10%
vy) Where the production exceeds

7,500 12.5%

overnment shall have the right to receive Royalty in, cash Dollars, on a Monthly
\sis, notifying the Licensee of its choice 30 days in advance, If such notification
not made by Government, the Royalty shall be collected by Governmen: in kind

oyalty shall be ¢ lculated on a daily basis on an incremental basis and not on
tal daily Production,,

1e BOPD Calculation shall ha «-
ARTICLE 11

State Participation.

Government or its Nominee may elect to enter into a Joint Venture Agreement
svith Licensee thereby allowing for State Participation for no more than fifteen
Percent (15%) and Government shall inform Licensée of its decision in writing
within 120 days of the receipt of the application for a Production Licence.
Government or its Nominee shall be entitled to participate in Development Area
by Development Area. Licensee agrees to carry the costs of Government or its
Nominee through development to production. These costs are recoyerable
including interest kt the London Inter Bank Offer Rate (LIBOR) quoted at or
about 11:00 am on the date next to when they. were incurred by the Licensee.
These costs will be repaid out of the Licensee’s cost recovery oil. Government
will be responsible for any taxes arising out of its share of the Joint Venture.

(a) For purposes of this Provision the Venture Assets attributable to a
Development Area (hereinafter called the "Joint Venture Assets") are:

(i) In case of the first Production Licence granted, the

1 Production Licence and any real or personal ptoperty

wherever the same may be situated, acquired for the

Purpose of carrying on Joint Operations in the Development

Area subject thereto or acquired for the purpose of carrying

on Petroleum Operations in the Contract Area where such

Property was acquired before the grant of the first
Production Licence; i

(ii) in the case of a second or Subsequent Production Licence granted,
that Production Licence and any real or personal property acquired
for’ the purpose of carrying on Joint Operations in that
Development Area or acquired for the purpose of carrying on
Petroleum Operations or Joint Operations in the Contract Area
where such Property was acquired after the date on which a
Production Licence was last granted and before the grant of the

second or, as the case maybe the next subsequent Production
Licence.

34

mh nmrneewaeHeHeEe ES 8 88 Be!

i
4

ree :
THE REPUBLIC OF UGANDA

(b) Immediately following

ce, Licensee.
or each entity comprising Licensee at that time, will

the grant of each Production Licen

as may be necessary to assign to the
nt, an undivided Proportionate
to the Nominee of the
Interest’ with effect th

share in
Government's
at thereafter,

rlicipating Interest in those Asset¢
immediately before the grant of such Production Licence reduced
= by the product Of that inter:

11.3

"Participation Share of Production" means a proportion of the Petroleum produced
and saved from the Contract Area and not used or lost in Joint Operations and
such proportion attributable to L;

icensee and the Nomince of the Government shall
be equal to their Tespective Joint Venture Interests in Joint Venture Assets,

2.4

ARTICLE 12

Cost Recovery
For purposes of Cost Recovery, ring. fencing around each Contract Area shall
apply. In the event that a Licensee has more than one Contract Area, the
calculations shall be done on a centract by contract basis. There shall be no
consolidation. *

All Exploration, Development, Production and Operating expenditures, as defined
in Annex C, incurred by the Licensee shall be recovered from 60% of gross oil
production and 70% for gas after deduction of the Royalty specified in paragraph
10.1.

The Licensee shall carry forward to subsequent years all unrecovered costs until
full recovery is completed

Not less than thirty (30) days prior to the beginning of each Calendar Year,
Licensee shall prepare and furnish to the Government for approval, which
approval shall not be unreasonably withheld, an estimate by Quarters for the
forthcoming Calendar Year of (i) all Contract Revenues and Contract Expenses to
Be incurred, (ii) Income Tax of Licensee (or cach entity comprising Licensee, as
the case may be) in respect of taxable income derived from Petroleum Operations
carried out hereunder, for such Calendar Year. Such estimate shall be consistent
with the forecast statement furnished pursuant to paragraph 7.8 and the annual
Work Programme Budget approved by the Advisory Committee pursuant to
Article 5, and shall set forth the other assumptions and projections upon which it
is based. Quarterly updates of such estimate shall be submitted by Licensee to the
Government for approval (which approval shall not be unreasonably withheld)
within thirty (30) days after the end of each Quarter.

36

ri “a?
THE REPUBLIC of UGANDA

ARTICLE 13
Production Sharing

Specified -in: Paragraph 2.2, the  fillow ing
e split will apply on the Temaining total daily Production

Government Licensee
Production Share Production Share

(i) Where Production does NOt exceed
5,000 46% 34%

(ii) Where Production is higher
than 5000 but does not
exceed 10,000 48.5%, 51.5%

(iii) Where Production
is higher than
10,000 but does
not exceed 20,000 53.5% 46.5%,

(iv) Where Production
‘is higher than
20,000 but does not
&xceed 30,000 58.5% 41.5%

(v) Where Production
is higher than
30,000 but does not
exceed 40,000 63.5%

(vi) Where Production js
higher than 40,000 68.5% 31.5%

Government shall have the Tight to receive its share of Profit Oil in ash Dollars,
on a Quarter basis, notifying the Licensee OF its choice 39 days in advance, If such

ARTICLE

Tanatiq

15.1

ARTICLE 15
i

Valuation’ and Measurement of Petroleum

Crude Oil shall, for all purposes of this Agreement, be valued at the end of cach
Month as follows: ft See

15.1.1 Except as provided in paragraph 15.1.2, the market price ("Market Price")
used to value Crude Oil shali, where arm's length sales transactions in
freely convertible currencies of Crude Oil to third parties have been made
during the preceding month, be the Weighted Average of the per Barrel net
realised price obtained FOB the Seaboard Terminal or any other point of

© export for such artn's length third party sales less, in the event that a
Separate pipeline company is: formed pursuant to paragraph 16.2 the
average tariff charge per Barrel for such month imposed by the pipeline
company for transporting the oil from the Delivery Point to the Seaboard
Terminal or any other point of export.

15.1.2 If less than fifty Percent (50%), by volume, of Crude Oil sales from the
Contract Area during such month fall under paragraph 15.1.1, the Market
Price for such month shall be the simple arithmetical average of the
prevailing per Barrel selling prices in such quarter of a basket of the three
(3) most similar internationally traded crude oils listed by the American
Petroleum Institute(API) and chosen from the major crude oil producing
countries in the Arabian Gulf and Africa, taking into account differences
in point of sale, quality, grade, gravity or sulphur content and any special
terms and conditions relating to the sale of such crude oils, less, in the
event that a separate pipeline cempany is formed pursuant to paragraph
16.2, the average tariff charge per Barrel for:that month imposed by the
pipeline company for the transportation of Crude Oil hereunder from the
Delivery Point tc the FOB Seaboard Terminal or any other point of export.

* 15.1.3 For the purposes of determining the Market Price as described above, no

account shall be taken of Crude Oi! sales to Affiliated Companies or
restricted or distress transactions or any transactions not at arm's length
including government to government, barter or discount deals,

40
15.3

15.4

S35

Ofer,

~
THE REPUBLIC OF UGANDA
be determined at the end of each month in

15.1.4 The Market Price shall
_ States Dollars in accordance with paragraph 15.1,

‘The Government or its auth
Tepresentatives, at its own expense and risk (save where injury or damage

from the Gross Negligence or Willful Misconduct of Licensee), shall ha
right to inspect and Tequire Licensee to test in its
devices at all reasonable times. The equipme:

Licensee shall undertake to measure the volume
produced and saved hereunder, consistent with ge
international petroleum industry, with the freq

41

ARTICLE 16

Pipeline T Transportation ]
16.1 Licensee Shall hay;
°o!

€ the right to tal

if loading for expo)

Port or other Point
hereunder and, in
» Operate and maintain an
age and related Seaboard Termin;

16.2 It is understood
a

ind maintenance 0;

ing. In Such @

event, the
Will not be included Within the Meaning of

Petroleum Oper
Telated Licences,

trangements
Parties’ Production

le formation of a

1 proposals shall, ,

ples;
(8) each

fe tarifts due in
such Production entitlements from the
tminal point of export:

(bj

regard to

¢ Pipeline Company 1 outlaying

the funds for the Construction, operation and maintenance Of such facilities
and the cost of borrowing such funds as are required; and

(c) in the case of Proposals by Licensee for the initial Construction of the
€Xport pipeline, such Proposals shall ensure that the Pipeline and Telated
facilities are of sufficient design capacity to handle and transport to the
Seaboard Terminal or other delivery Point, the estimated production
entitlements of all Parties hereto from the Contract Area, Ifat any time, the
throughput capacity of such facil

The Government or its Nominee shall be fully involved in the determination of
the tari fF charges for the Pipeline.

Transportation tariff charges of the Pipeline Company to the Delivery Point shall
be allowable Contract Expenses hereunder.

Transportation tariff ‘charges of the Pipeline Company, and any costs incurred
beyond the Delivery Point shall not be allowable Contract Expenses hereunder,

18.1

18.2

a: cf
THE REPUBLIC OF UGANDA
ARTICLE

Domestic Requirem

Out of the total quantity of Crude Oil production to which the Licensee is enti
in each Calendar Quarter, the Government may elect to take a quantity of C;
Oil, of the gravity, grade and quality of its choice, that the Government requires
satisly the Tequirements of internal consumption in Uganda for such Calen
Year. The Government shall reimburse the Licensee for such quantity in Unir
States Dollars at the Price as calculated Pursuant to paragraph 15, | hereof witha
thirty (30) days after the end'of the Calendar Month in which Such delivery tak:
place, unless otherwise agreed between the Patties. The maximum quantity
Crude Oil that the Government may take to satisfy the internal consumpti
requirements of the country shall be calculated by multiplying the total quantity
Crude Oil produced from the Contract Area during the Period under consideratio;
less consumption of Crude Oil incidental to Petroleum Operations, by a fractio
the numerator of which is the internal consumption requirements of Ugai
during the Period, and the denominator of which is the volume of Crude Oil
Produced in Uganda by all Licensees (including Licensee). Any Crude Oj]
Production dedicated {0 an early production scheme in any such Calendar Year

Pursuant to Paragraph 7.4 shall be deducted from the maximum quantity so
determined for such Calendar Year.

47

19.1

19.2

19.3

19.4

ARTICLE 19
Natural Gas

Licensee shall have the right to use Associated Gas for Petroleum Operations,
including, but not limited to, reinjection for pressure maintenance, and improving
the recovery of Petroleum, Power generation and recycling operations. The
quantities of Associated Gas used in this way shall not be subjected to any tax, fee
or levy of any-kind.

Where Non-associated Gas has been discovered in the Contract Area and Licensee
has not pursuant to paragraph 7.2 given in tespect of the Discovery a notice to the
Minister for the purpose of paragraph A of the proviso to Section 17(1)(b) of the
Act, the Parties shall, unless the provisions of paragraph B of such proviso are
otherwise applicable, as soon as possible after completion by Licensee of an
appraisal programme, or sooner if so agreed, meet together with a view to
reaching an agreement on the development, production, processing and sale of
such gas,

Associated Gas which is not used in Petroleum Operations, and the processing
and utilisation of which, in the reasonable opinion of Licensee is not economical,
shall be returned to the subsurface structure, or may be flared with the consent of
the Government, which ¢onsent shall not be unreasonably withheld or delayed. In
the event that Licensee chooses to process and sell Associated Gas, Licensee shall
notify the Government of the same and upon such notification, the Government
and Licensee shall, as soon as practicable thereafter, meet together with a view to
reaching an agreement on the processing and sale of such gas. In the event
Licensee chooses not to process and sell Associated Gas, the Government may
elect to offtake at the outlet flange of the gas-oil separator and use such
Associated Gas which is not required for Petroleum Operations, in which event,
Licensee may flare such gas until such time as the facilities are in place to enable
the Government to take delivery thereof. There shall be no charge to the
Government for such Associated Gas, Provided that the cost to gather such
Associated Gas at the point of being flared and to process and utilize it shall be for
the account of the Government.

The value to be attributed to Natural Gas shall:

19.4.1 for arm's length sales to third parties, be equal to the net realised price
obtained for such Natural Gas at the Delivery Point;

48

S, be determined
¢, provided, however, t
I reflect the following:

the quaniity and quality of the Natural Gas:

the price at which arms length-sales of Natural Gas fro:
other sources in Uganda, ifany, are then being made:

21.1

: Petroleum
: Production,
Positions,
Licensee

. Licensee underta
lace its Xpatriate staff with suitab}

'Y qualified and experi
zens as are then available but, if the Licensee satisfies the Adyi

for training and Phasing j
and shall be submitted f

itizens,
21.2 icensee

the Government, to train Personne! of the Government to undertake skilled aj
technical jobs in Petroleum Operations,

213 License

the following amounts fe
training of Government Personnel selected by the Government and oth;
Associated costs for each twelve ( 12) Calendar Months Period,
First Exploration Period US$ 75,000 per 12 months,
Second Exploration Period US$ 75,000 per 12 months,
Third Exploration Period US$ 75,000 per 12 months,
Following the grant of a Petroleum
Production license US $ 200,

,000 per 12 months,

21.4 Subject to the Provisions of Paragraph #4 Fea Fh Licensee Shall be free to employ
foreign Nationals to the extent that Suitably qualified and experienced Ugandan
nationals cannot be found to filla Position,
1AP ACCOMPANYING ANNEX A

Table 1 - COMPARISON OF THE MAJOR ELEMENTS OF THE PRODUCTION SHARING AGREEMENT FOR
EXPLORATION AREA 3A (EA3A) WITH THOSE OF THE PSA’S SIGNED PREVIOUSLY,

ITEM EA3 - 1997
Work 150 line-km of seismic
Programme data during iby

Exploration Period at a
cost. of -US$...0,75m, |

during 2” Exploration
Period, additional 150 km
of seismic’ and drilling
one well at a cost of
US$4m.

BOPD Royalty
0 — 2,500 5%
2,501-— 4,800 7.5%
4,801 —7,530 10%
>7,530 12.5%

Cost Recovery | 75%, 85% for oil and gas
respectively for the first
US$10m and 60%, 70%
respectively thereafter.

20%

Nil
US$2.5/km’ during the 1*
Exploration -.-.. Period,
US$5.0/km? during 2"
Exploration. Period and
US$500/km? during
production

Uplift on Capital
Signature Bonus
Surface rental

500 line-knr of seismic data
and drilling one well during
1* Exploration Period at a
cost of US$3.0m, during 2"
Exploration Period,
additional 500 km of
seismic and drilling one
well at a cost of US$3m.
During the 3° Exploration
Period, additional 500 km
of seismic and drilling one
well at a cost of US$2.7m.
BOPD Royalty
0-2,500 5%
2,501-5,000 7.5%
5,001-7,500 10%
>7,500 12.5%
Costs to be recovered from

60% for oil and 70% for
gas.

Geological and geophysical
studies and 150 line-km of
seismic data during 1”

Exploration Period at a cost of

US$2.0m,

Exploration Period, drilling two
exploration wells at a cost of
During

US$3m.
Exploration

seismic and drilling two well at
a cost of US$4.5m.

BOPD
0-2,500
2,501-5,000
5,001-7,500
>7,500

Costs to be recovered from 60%
for oil and 70% for gas.

Royalty

during P05,

the 3”
Period, additional

5%
7.5%
10%

12.5%

production

US$200,000
USS2.5/km* during the 1" | USS2.5/km? during the 1*
Exploration ~_ Period, | Exploration Period,
US$5.0/km? during 2” | US$5.0/km? - during 2”
Exploration. Period, | Exploration. Period,
US$7.5/km? during the 3" | US$7.5/km? during the 3”
exploration Period, and | exploration Period, and
US$500/km? during | US$500/km* during production

EA3A - 2004
150 sqkm of 3D seismic data and
drilling two wells during the 1"
Exploration Period at a cost of US$
9.00 million. Drilling of two wells
during the second Exploration
at a cost of US$ 6.00millio:
of two wells and acq
seismic data at a minimui
US$ 7.5 million during the
Exploration Period.

BOPD Royalty
0+2,500 5%
2,501-5,000 7.5%
5,001-7,500 10%
>7,500 12.5%
Costs to be recovered from 60% for
oil and 70% for gas.

US$ 300,000
US$2.3/km* during the 1° Exploration
Period, US$5.0/km> during 2™
Exploration Period, US$7.5/km*
during the 3“ Exploration Period, and
US$500/km’ during production

eS —<— ~~ —
or according to the tax | At 30% or according to the tax

tax laws of Uganda laws of Uganda al of Uganda sara

GoU HOG | BOPD GoU | BOPD GoU Heritage | BOPD , GoU Heritage
0-5000 50% 50% | Hardman 0-5000 45% 55% 0-5000 46% 54% |
5001-10000 55% 45% 0-5000 40% 60% | 5001-10000 47.5% 52.5% 5001-10000 48.5% 51.5% }

10001-20000 60% 40%
20001-3000 67% 33%
30001-40000 70% 30%

>40000 75% 25%

5001-10000 45% 55% 10001 — 20000 52.5% 47.5% 10001 ~ 20000 53.5% 46.5% |
10001 — 20000 50% 50% 20001-30000 57.5% 42.5% 20001-30000 58.5% 41.5%
20001-30000 55% 45% 30001-40000 62.5% 37.5% 30001-40000 63.5% 36.5%

30001-40000 60% 40% > 40,000 67.5% 32.5% | >40,00 68.5% 31.5%
>40000 65% 35%

Ring Fencing

For purposes of cost
recovery, production
share and taxation, ring
fencing around each

ee ee
For purposes of cost For purposes of cost recovery, |For purposes of cost recovery,

Fecovery, production share | production share and taxation, | production share and taxation, ring

and taxation, ring fencing | ring fencing around each | fencing around each licence area
around each licence area licence area

a | licence area
Training US$50,000 during | US$50,000 during | US$75,000 during exploration US$75,000 during exploration and |
exploration and | exploration and | and —_US$200,000 during US$200,000 during production
US$125,000 during US$150,000 during | production H
__| production roduction
State To be negotiated later |Not more than 15%

participation

15% carried interest 15% carried interest

(after commercial
discovery?)

